Citation Nr: 1209638	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  03-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medication prescribed for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His service personnel records show that he participated in numerous combat operations in Vietnam from June 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Following a March 2005 Board remand to obtain VA and non-VA health care records and to afford the Veteran a VA nexus examination, a November 2006 Board decision denied service connection for hypertension and for erectile dysfunction, claimed as secondary to medication prescribed for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered a November 2007 Order vacating the November 2006 Board decision and remanding the claims to the Board.  

The Board remanded the claims in March 2008 and again in July 2010.  The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  Hypertension was first diagnosed years after the Veteran's active military service but had its origin during his military service.  

2.  Erectile dysfunction is due to medication prescribed and taken for hypertension. 



CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011). 

2.  Erectile dysfunction is proximately due to medication for service-connected hypertension.  38 C.F.R. § 3.310(a) and (b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

Here, the JMR did not indicate, and the Court's November 2007 Order did not find, that there was any inadequacy with respect to VA's duty to notify the Veteran under the VCAA.  

Because of the favorable outcome as to both claims, a discussion of whether VA has complied with the duty to assist the Veteran, as mandated by VCAA, is moot.  


Background

The service treatment records (STRs) indicate that the Veteran's blood pressure on examination for service entrance in November 1965 was 138/60.  In an adjunct medical history questionnaire he reported having or having had frequent or severe headaches.  

In September 1966 the Veteran complained of severe headaches, and it was noted that these were possibly migraine headaches.  In December 1967 he complained of a headache.  His separation examination in January 1968 found that his blood pressure was 130/86.  

On VA general medical examination in March 1968 the Veteran's blood pressure was 130/80.  

There is no indication of hypertension for VA purposes in the Veteran's claims file until October 1977 and November 1978, when his blood pressure was recorded as 154/96 and 132/100, respectively.  

In a December 2001 statement a VA physician and a VA physician's assistant indicated that they reviewed the Veteran's medical records, including his STRs and noted that his blood pressure was elevated upon separation from service.  After commenting that there was a significant increase in his blood pressure from the beginning of his service through separation, they opined that the significant elevation of the Veteran's diastolic reading was consistent with his development of hypertension during his military service and that this was likely aggravated by the stress of his military service in Vietnam.  

A June 2002 VA clinical note by a physician's assistant indicates that the Veteran desired a statement that his blood pressure medications were the cause of his erectile dysfunction.  He related a history of erectile dysfunction worsening when he took "beta blockers (Atenolol)."  His blood pressure currently required two types of medication, and the beta blocker gave the best response.  As he had no other medical conditions currently that were known causes, his blood pressure medications were the probable cause of his erectile dysfunction.  

In VA Form 21-4138, Statement in Support of Claim, in July 2005 the Veteran reported that he had not had treatment for hypertension during service and no treatment for hypertension between 1968 and 1977, during which time he had no reason to believe that he had high blood pressure problems.  Attached to this VA Form was information downloaded from the Internet (www.merck.com) which indicates that one of the side-effects of Atenolol is sexual dysfunction.  

On VA examination in August 2005, after reviewing the claims file, a VA examiner indicated that because there were no serial blood pressure readings taken during service and because the circumstances under which the mildly elevated pressure was obtained were unknown, the discharge blood pressure reading was considered a one time reading.  The examiner further indicated that although the Veteran ultimately developed hypertension, his history of alcohol abuse, smoking and post traumatic stress disorder all could have contributed to hypertension.  The examiner concluded that he was unable to state, without pure speculation, that the Veteran had hypertension in service or within a year after discharge. 

On VA examination in April 2008 by a VA physician's assistant (a different physician's assistant than the one that co-signed the 2001 statement) the Veteran was examined and the claims files and electronic records were reviewed.  It was stated that the Veteran had a diagnosis of hypertension but the physician's assistant was unable to add an addendum to the December 2001 statement "or resolve the issue without resort to mere speculation" because there was no documented serial blood pressure readings during service.  His blood pressure of 130\86 at service discharge, according to the 7th report of the Joint National Committee (JNC-7), met the criteria for 'borderline hypertension."  (Generally see http://www.nhlbi.nih.gov/guidelines/hypertension/jnc7full.pdf)  While it was stated that no other readings were taken during service, the report of the April 2008 examination also noted that the Veteran's blood pressure at service entrance had been 138\60.  In view of the single blood pressure reading at separation, without other readings (other than the reading at service entrance) or for at least one year after service for confirmation, and in light of various other factors which could cause hypertension (including alcohol abuse, smoking, and post-traumatic stress disorder (PTSD)), there could only be speculation as to the cause of the Veteran's current hypertension.  

A search of the Internet shows that the JNC-7 report introduced a new classification that included the term "prehypertension" for those with systolic blood pressures ranging from 120 to 139 mmHg. or diastolic blood pressure readings of 80 to 90 mmHg., or both.  This new designation was intended to identify those individuals in whom early intervention by adoption of healthy lifestyles could reduce blood pressure, decreased the rate of progression of blood pressure to hypertensive levels with age, or prevent hypertension entirely.  Page 11.  Prehypertension was not a disease category but, rather, a designation chosen to identify individuals at high risk of developing hypertension, so that both patients and clinicians were alerted to this risk and encouraged to intervene and prevent or delay the disease from developing.  The goal for individuals with prehypertension and no compelling indications was to lower blood pressure to normal levels with lifestyle changes, and prevent the progressive rise in blood pressure using the recommended lifestyle modifications.  Page 12.  

In September 2008 the Veteran's claim file was reviewed by a VA physician who opined that after such review, and a review of literature, it was clearly indicated that anti-hypertensive medication was likely to cause sexual dysfunction.  It was the physician's opinion that the Veteran's erectile dysfunction was at least as likely as not due to the medication which he was given for hypertension.  

In January 2009 a VA physician (that reviewed the Veteran's records in September 2008) again reviewed the claims files "very thoroughly" and all the medical records.  Noting the entrance and separation blood pressure readings, it was reported that the Veteran's blood pressure at service separation was "only raised in the diastolic blood."  The Veteran now had hypertension and his blood pressure readings at service entrance and separation were "considered normal."  It was opined that the Veteran's hypertension was "not due to condition in service." 

In September 2010 another VA physician's assistant reviewed the Veteran's service treatment records (STRs) and private and VA records.  It was opined that the Veteran's current hypertension was less likely as not caused by or a result of military service because the two blood pressure readings during service were below the "VA's cut off for the diagnosis" of hypertension and, so, he did not have hypertension during service.  The statement in the 2001 opinion that these two readings showed a significant elevation of diastolic readings and were consistent with development of hypertension during service was "most likely in regards to these readings being in the borderline blood pressure area."  High blood pressure was greater than or equal to 140/90 in the medical community and greater than 160/90 for VA guidelines.  Borderline blood pressure was 130 to 140 for systolic readings and 80 to 90 for diastolic readings.  Regardless, the Veteran had only one blood pressure reading at service entrance and one at service separation.  "Most likely the slight elevation in [diastolic] blood pressure (I say slight because the blood pressure wasn't even high enough to be in the HTN range) [sic] is secondary to either white coat syndrome at the time or the activity right before the blood pressure reading."  If other blood pressure readings had been taken at the time they would most likely have been lower than the first readings.  The September 2010 VA physician's assistant stated that she "disagree[d] with [the] opinion", as did the VA physician in January 2009 and the VA physician's assistant in April 2008, that these readings would be consistent with the development of hypertension during military service.  The rationale was that there was no medical evidence that would suggest that the Veteran's hypertension began in the military or that these borderline readings were precursors to hypertension.  In fact, the regular exercise during military service probably did more to benefit the Veteran's blood pressure.  

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1)).  

In compliance with the JMR, the Board must discuss whether the 2001 statement was premised upon a mistaken assumption that the Veteran had hypertension during his active service.  That joint statement does not specifically state that the Veteran had hypertension during active service.  Rather, it reflects that his diastolic blood pressure reading was elevated and that this was a significant degree of increase or elevation of 26 mmHg. (from 60 mmHg. at service entrance to 86 mmHg. at service separation).  This increase in the diastolic blood pressure was consistent with the view that hypertension first developed during service.  

In this regard, the 2005 VA examiner and 2008 VA physician's assistant emphasized that there were no serial blood pressure readings during active service and that following active service there were potential causes or contributors to the development of hypertension.  However, that physician's assistant was unable to clarify or add anything of a substantive or interpretative nature to the 2001 joint statement.  Neither the 2005 VA examiner nor the 2008 VA physician's assistant was able to render an opinion as to the onset or etiology of the Veteran's hypertension with resorting to "speculation."  

On the other hand, the 2010 physician's assistant merely emphasized that the blood pressure readings during service were below the values for a formal diagnosis of hypertension and speculated that the rise in the diastolic blood pressure (of 26 mmHg.) was due to "white coat" syndrome, i.e., stress causing an increase in blood pressure due to the presence of physicians or other medical personnel) or some other unspecified circumstance.  The 2010 physician's assistant reportedly concurred with the opinions in January 2009 and April 2008 that the Veteran's blood pressure readings during service would not be consistent with the development of hypertension during service (and contrary to the 2001 opinion).  However, the opinion in April 2008 did not express the view that the Veteran's hypertension had not developed during service; rather, stated that an opinion could not be expressed with resorting to speculation.  In fact, engaging in speculation is exactly what was done by the 2010 physician's assistant when the 26 mmHg. increase in diastolic blood pressure was explained, including the uncorroborated opinion that if other blood pressure readings had been taken at the 1968 separation examination they would most likely have been lower.  

Also, the opinion in 2009, while negative, did not address whether the increase in the Veteran's diastolic blood pressure reading at service discharge was a precursor or represented to onset of hypertension, even if hypertension could not be or was not formally diagnosed at service discharge.  While the 2010 opinion was that there was no medical evidence suggesting that the borderline readings at service discharge were a precursor to the current hypertension, this is not consistent with the JNC-7 report which, as applied to this case, indicates that both the Veteran's systolic and diastolic blood pressure readings at service discharge could be classified a "prehypertension."  

In sum, the April 2008 opinion has neither positive nor negative probative value and the opinion in 2010 was based on unwarranted speculation.  The 2009 opinion did not address whether the increase in the Veteran's diastolic blood pressure, suggested by the 26 mmHg. difference in the diastolic readings at service entrance and separation, represented the onset of hypertension.  Thus, these opinions do not serve to refute the favorable 2001 opinion.  Additionally, the information from the JNC-7 supports the 2001 opinion that the Veteran's hypertension first developed during active service even though it was not formally diagnosed during service and did not meet the definition of hypertension embodied in 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1)) during service.  In this regard, for a grant of service connection for a disability incurred during active service there is no requirement of a contemporary diagnosis of that disability during military service.  

Accordingly, service connection for hypertension is warranted. 

Erectile Dysfunction, Claimed As Secondary To Medication Prescribed For Hypertension

The Veteran is service-connected for chondromalacia of the left patella, rated 20 percent disabling; a scar of the right side of the forehead, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and noncompensable disability evaluations are assigned for a service-connected scar of the occipital area of the scalp, a scar of the left knee, and for bilateral hearing loss. 

However, by this decision the Veteran is entitled to service connection for hypertension.  The undisputed evidence is that Atenolol is taken for treatment of hypertension and that this drug has the unfortunate side-effect of causing sexual dysfunction, i.e., erectile dysfunction.  Accordingly, the Board concludes that the Veteran has erectile dysfunction which is due to medication prescribed and taken for treatment of service-connected hypertension.  Thus, service connection for erectile dysfunction is warranted. 


ORDER

Service connection for hypertension is granted. 

Service connection for erectile dysfunction, claimed as secondary to medication prescribed for hypertension, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


